378 F.2d 62
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.ELCO CORPORATION, Respondent.
No. 21298.
United States Court of Appeals Ninth Circuit.
May 5, 1967.

Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Elliott Moore, Robert M. Lieber, Attys., N.L.R.B., Washington, D.C., Ralph E. Kennedy, Director, N.L.R.B., Los Angeles, Cal., for appellant.
John E. Carroll, Long Beach, Cal., James D. Hughes, La Mirada, Cal., for appellee.
Before BARNES and BROWNING, Circuit Judges, and SMITH,1 District judge.
PER CURIAM:


1
Had this court been called upon to pass originally on the merits of this case, we might have disagreed with the ultimate conclusion of the Board, but that is not the test for reversal.  There exists in the record, in our opinion, sufficient evidence sufficiently substantial to sustain the Board's conclusion.


2
The order will be enforced.



1
 Russell E. Smith, United States District Judge, District of Montana, sitting by designation